IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 95-60578
                           Summary Calendar


GLYNN WALLACE,

                                           Plaintiff-Appellant,
versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:97-CV-339
                       - - - - - - - - - -
                           July 7, 1999

Before WIENER, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Glynn Wallace appeals from the dismissal of his complaint

seeking social security disability and supplemental security

income benefits.    Wallace, who is represented by counsel,

contends that the administrative law judge (ALJ) erred by failing

to call a vocational expert to testify before finding that he was

able to perform sedentary work.    Wallace asserts that a

vocational expert is a necessity once an ALJ finds that a

claimant may not return to his past relevant work.       Wallace

contends that the ALJ erred by finding his testimony about pain

not credible.    He alleges that he suffered from a combination of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-60578
                                 -2-

impairments that he does not specify.      He argues that there was

no evidence of a lack of veracity on his part, as he believes is

required before an ALJ may reject a claimant’s credibility.     He

argues, without elaboration, that the ALJ erred by making his

decision solely on the medical-vocational guidelines contained in

the social security regulations and he suggests that the ALJ

failed to carry his burden of showing that there was work

existing in Mississippi that Wallace could perform.

     Wallace did not exhaust his administrative remedies

regarding whether the testimony of a vocational expert was

necessary and whether the ALJ’s credibility findings were

erroneous, as he did not raise those contentions before the

Appeals Council.   Equitable concerns do not persuade us to

examine those issues.    Paul v. Shalala, 29 F.3d 208, 210 (5th

Cir. 1994).

     Wallace provides no legal arguments to support his

assertions that the ALJ erred by making his decision solely on

the medical-vocational guidelines contained in the social

security regulations and that the ALJ failed to carry his burden

of showing that there was work existing in Mississippi that

Wallace could perform.   He has failed to brief those issues for

appeal.   Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).

     Wallace’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      Because it

is frivolous, the appeal is dismissed.

     APPEAL DISMISSED.   5TH CIR. R. 42.2.